UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6710


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MELBA NOELY LAZO,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cr-00126-LMB-2)


Submitted:   September 28, 2010            Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melba Noely Lazo, Appellant Pro Se.      Daniel Joseph Grooms, III,
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melba Noely Lazo appeals the district court’s order

denying    her   “Reconsideration        motion   to        reduce    sentence   minor

participation.”          We    have    reviewed       the    record    and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            United States v. Lazo, No. 1:08-cr-

00126-LMB-2      (E.D.   Va.   filed    Apr.    22,     2010;    entered     Apr.    23,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented       in    the    materials

before    the    court   and    argument      would    not    aid     the   decisional

process.

                                                                              AFFIRMED




                                          2